Citation Nr: 1436504	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-48 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.  


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to October 1975 with additional service as a member of the Reserve/National Guard.  He died in August 2013 and his widow has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen a claim of service connection for a right knee disability.  

The Board dismissed the Veteran's appeal in September 2013 due to the Veteran's death during the pendency of the appeal.  The Board's dismissal did not affect the right of an eligible person to file a request to be substituted as the appellant, pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), substitution in case of death of a claimant who dies on or after October 10, 2008).  See 76 Fed. Reg. 8,666 -01 (Feb. 15, 2011) (Proposed Rule).  The appellant, as the surviving spouse of the Veteran, has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.  (She submitted a request for substitution that was received by the RO in September 2013, within one year following the date of the Veteran's death.)

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a right knee disability was denied by a September 2006 rating decision.  The Veteran did not perfect an appeal and no new and material evidence was filed within one year of the decision. 

2.  The evidence received since the September 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied entitlement to service connection for a right knee disability is final.  38 U.S.C.A. §§ 7104(b), 7105 (c) (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  Evidence received since the September 2006 rating decision denying service connection for a right knee disability is new and material to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

Given the Board's favorable decision, no further assistance is needed to assist the Veteran in substantiating the issues decided here.  Cf. Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

II. New and Material Evidence
Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). 

A September 2006 rating decision denied the claim of service connection for a right knee disability.  The Veteran did not file a notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b).

The evidence of record at the time of the September 2006 denial included service treatment records and post-service VA treatment records.  The basis for the denial was the absence of evidence of an in-service injury or incurrence. 

Evidence received since the September 2006 rating decision includes VA treatment records dated from January 2007 through October 2009, statements from the Veteran and others in support of his claim, and a statement from VA physician Dr. B.C., received in May 2009.  Dr. B.C.'s statement confirmed the diagnosis of arthritis in the Veteran's bilateral knees and noted that it was "influenced in part by heavy marching during [the Veteran's] service years."  

The written statement from Dr. B.C. is considered new evidence, as it had not previously been submitted for consideration.  The evidence is material is it tends to show that the Veteran had an in-service injury, which addresses the basis of the prior denial.  

As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened. 


ORDER

New and material evidence has been received and the claim for entitlement to service connection for a right knee disability is reopened.


REMAND

In April 2006, the Veteran reported to VA treatment providers that he fell and injured his knee and was treated at Darnall Army Medical Center at Fort Hood, Texas.  A specific date of injury was not reported.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active duty training (ACDUTRA), or from injury incurred or aggravated during inactive duty training (IDT).  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2013).  

Active duty service treatment records are negative for any symptoms or treatments of a right knee disability.  The evidence of record generally confirms that the Veteran served in the Army National Guard from March 1975 to September 1999.  However, it does not appear that any attempts have been made by the RO to verify the Veteran's periods of ACDUTRA and IDT service.  In light of this, a remand is warranted so that the Veteran's periods and types of service can be verified to ascertain whether he may have been serving on ACDUTRA or IDT at the time of reported treatment for a knee injury at Fort Hood, Texas.  Additionally, attempts should be made to obtain treatment records from Darnall Army Medical Center at Ford Hood.  

The Veteran indicated in a May 2010 statement that VA physician Dr. B.C. would be submitting a report relating to x-ray findings of the Veteran's knees.  The most recent VA treatment records associated with the claims file are dated through October 2009.  

In May 2009 Dr. B.C. submitted a statement indicating that the Veteran's bilateral knee disability may be related to his long marches in service.  As this opinion was unsupported by detailed reasoning, further clarification is needed on the question of a nexus between a right knee disability and active service. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center or any other appropriate agency to verify the precise dates of the Veteran's periods of active duty, ACDUTRA, and IDT service.  A list of each period and type of service should be associated with the file.

2.  Obtain the Veteran's personnel records and associate them with the claims file.  From these records, determine the time periods during which the Veteran served at Fort Hood and request any service treatment records from Darnall Army Hospital for those periods.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.

3.  Associate with the Veteran's paper or electronic claims file any records of treatment from the VAMC Amarillo, Texas, since October 2009.

4.  Advise the appellant that she is free to seek an elaboration from Dr. B.C. regarding his January 2009 opinion.  Specifically, if she chooses to do so, she should have Dr. B.C. write a rationale for his earlier conclusion that the Veteran's knee arthritis was influenced by his in-service marching.  He should further clarify whether he feels it is at least as likely as not that the Veteran's right knee disability was due to active service.  

5.  Then, arrange for the Veteran's claims file to be reviewed by a VA examiner for the purposes of determining the likely etiology of the claimed right knee disability. 

The examiner should review the Veteran's claims file, including his service personnel records verifying periods of ACDUTRA and IDT during National Guard service, and consider the Veteran's reports of falling and injuring his knees.  The examiner should also address the significance, if any, of Dr. B.C.'s statement dated January 2009.  

The examiner must then state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability had its onset or was caused by the Veteran's period of active service.

The examiner must also state whether it is at least as likely as not (50 percent or greater probability) that a right knee disability was caused by any verified period of ACDUTRA or IDT, related to the Veteran's National Guard service.

A complete rationale must be provided for each opinion rendered. If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  If the benefit remains denied, issue a supplemental statement of the case (SSOC) and allow the applicable time for response.  Then, return the case to the Board if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


